                   Case 20-10343-LSS           Doc 3936         Filed 05/13/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                 Chapter 11

    Boy Scouts of America and Delaware BSA,                Case No. 20-10343 (LSS)
    LLC,1
                                                           Jointly Administered
                     Debtors.

                     MOTION AND ORDER FOR ADMISSION PRO HAC VICE

             Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission

pro hac vice of David M. Spector of Schiff Hardin LLP to represent the Catholic Mutual Relief

Society of America in the above-captioned case and any and all adversary proceedings.

Dated: May 11, 2021                          POTTER ANDERSON & CORROON LLP
       Wilmington, Delaware
                                                      /s/ D. Ryan Slaugh
                                                      Jeremy W. Ryan (Bar No. 4057)
                                                      D. Ryan Slaugh (Bar No. 6325)
                                                      1313 N. Market Street, 6th Floor
                                                      Wilmington, DE 19801-6108
                                                      Telephone: (302) 984-6000
                                                      Facsimile: (302) 658-1192
                                                      Email: jryan@potteranderson.com
                                                              rslaugh@potteranderson.com




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
               Case 20-10343-LSS        Doc 3936      Filed 05/13/21     Page 2 of 2




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of Illinois and submit

to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the

preparation or course of this action. I also certify that I am generally familiar with this Court’s

Local Rules and with the Revised Standing Order for District Court Fund revised 8/30/16. I

further certify that the annual fee of $25.00 has been paid to the Clerk of Court for the District

Court.

Dated: May 11, 2021                         /s/ David M. Spector
                                            David M. Spector
                                            Schiff Hardin LLP
                                            233 South Wacker Drive, Suite 7100
                                            Chicago, Illinois 60606
                                            Telephone: 312.258.5552
                                            Email: dspector@schiffhardin.com

                                 ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




      Dated: May 13th, 2021                          LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
